KLEINFELD, Circuit Judge:
I concur in the result.
I agree that pointing guns at the boy amounted to the use of excessive force under well-established precedent, so the officers who did so lack qualified immunity.
Regarding the handcuffs, I would also reverse, but more narrowly.
A reasonable officer could believe that the boy could interfere with legitimate law enforcement in at least two ways. He could leap on the officers or run in front of them as they tried to control his father. Though only eleven, the evidence was that he was between five and six feet tall. Alternatively, he could run around the neighborhood stirring up older youths and adults to interfere. He had already run back toward the house in violation of the officers’s command, ‘Young man, turn around and put your hands in the air.” His youth might make him less physically dangerous, but more impulsive and energetic than an adult, and he was not a small child. It was not unreasonable for the officers to believe that he might interfere with their legitimate activities.
I would reverse the district court on only one aspect of the use of the handcuffs: lifting the boy to his feet by the handcuffs which were fastened behind him. No law enforcement purpose has been offered to justify that sadistic bit of bullying. Though there is no case holding that pulling an unresisting non-suspect to his feet by handcuffs fastened behind him amounts to the use of excessive force, the cases do establish that the needless and wanton infliction of pain during a search or arrest violates the Constitution.1 The proposition that police may not inflict pain on non-suspects detained during a search, in the absence of any law enforcement reason, should be so obvious to reasonable officers that qualified immunity cannot shield them. A policeman ought to know that he is not constitutionally entitled to hurt people for no reason.2
Though the majority’s holding is not clear, it seems to be that (1) keeping the boy handcuffed for fifteen or twenty minutes after the officers had searched him and found no weapons was excessive, and (2) this is so well established that any reasonable officer ought to know it, so the officers lacked qualified immunity. The opinion appears to hold that even though the boy’s father, for whom the warrant had been issued, had not yet been handcuffed and brought outside, the officers should have removed the handcuffs from his son once they ascertained that the son was not armed.
The majority errs in two respects. First, it was not unconstitutional to keep the boy handcuffed while the warrant was still being executed. We made the same mistake in Mena v. City of Simi Valley,3 and the Supreme Court corrected it in *1105Muehler v. Mena.4 Although the small, barefoot woman in Muehler was not herself a threat, the Court held that her “detention in handcuffs for the length of the search” was constitutionally permissible.5 The search in Muehler was not of the woman, but of the residence. The cases are analogous. Under Muehler, the majority errs in limiting the duration to the search of the boy, as opposed to execution of the search warrant for the home and arrest warrant for the father. The Court rejected our view that the two or three hour duration of the handcuffing of Mueh-ler made it unconstitutional, yet here we hold that, as soon as the officers knew the boy was unarmed they had to take off the handcuffs, even though the search and arrest were still ongoing. The large number of officers who supposedly had their guns pointed at the boy does not justify requiring the officers to remove the handcuffs. The point was to control the boy and prevent him from making trouble, not to shoot him if he did make trouble.
The majority goes on to deny qualified immunity for keeping the handcuffs on after the boy was found to have no weapons. Such a denial of qualified immunity requires not only that it was unconstitutional to keep him handcuffed until the house was searched and his father was arrested, but also that any reasonable officer should have known that it was unconstitutional.6 This strikes me as bizarre, because no case supports the proposition that keeping an individual handcuffed during a search is unconstitutional except for our decision7 reversed in Muehler,8
The majority should not reach the Federal Tort Claims Act issues, because Tekle’s brief does not raise them.9 He argues exclusively that the officers violated his constitutional rights, not that they violated his state law rights. Reaching beyond Tekle’s argument, and deciding tort law questions that he did not argue, strikes me as an especially unwise exercise of discretion in this case, because the civilian torts are a bad fit in cases where law enforcement officers execute a search warrant. Analyzing the case as if the officers were private persons who had not been commanded by a court to search a residence and arrest a man is an unreasonable application of United States v. Olson.10 And there is no good reason to make all this dubious law, especially where appellant has not asked us to.

. See, e.g., Meredith v. Erath, 342 F.3d 1057, 1061 (9th Cir.2003) (Holding that forcibly throwing a woman to the ground and twisting her arms while handcuffing her amounted to excessive force because it was unnecessary).


. See, e.g., Headwaters Forest Defense v. County of Humboldt, 276 F.3d 1125, 1130-31 (9th Cir.2002).


. Mena v. City of Simi Valley, 332 F.3d 1255 (9th Cir.2003) rehearing and rehearing en banc denied, 354 F.3d 1015 (9th Cir.2004) (Kleinfeld, J., dissenting).


. Muehler v. Mena, 544 U.S. 93, 125 S.Ct. 1465, 161 L.Ed.2d 299 (2005).


. Id. at 95, 125 S.Ct. 1465.


. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982) (Holding that government officials are entitled to qualified immunity in performing their discretion-aiy functions unless their actions "violate clearly established statutory or constitutional rights of which a reasonable person would have known.”).


. Mena v. City of Simi Valley, 332 F.3d 1255 (9th Cir.2003).


. Muehler v. Mena, 544 U.S. 93, 125 S.Ct. 1465, 161 L.Ed.2d 299 (2005).


. Kim v. Kang, 154 F.3d 996, 1000 (9th Cir.1998) ("[W]e will not ordinarily consider matters on appeal that are not specifically and distinctly argued in appellant's opening brief.”).


. United States v. Olson, - U.S. -, 126 S.Ct. 510, 163 L.Ed.2d 306 (2005).